Case: 18-30829      Document: 00514964816         Page: 1    Date Filed: 05/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-30829                            May 21, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CLAIMANT ID 100002448,

              Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties - Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:18-CV-5379


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Claimant Platinum Packing, Inc. submitted a claim for business
economic loss to the Deepwater Horizon Court Supervised Settlement Program
(“CSSP”). See generally In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of
Mexico, on Apr. 20, 2010, 910 F. Supp. 2d 891, 900 (E.D. La. 2012), aff’d sub
nom. In re Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014). CSSP found


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30829    Document: 00514964816      Page: 2   Date Filed: 05/21/2019



                                 No. 18-30829
Platinum Packing eligible for compensation, but not in the full amount that
Platinum Packing had sought. CSSP’s internal Appeal Panel affirmed the
award amount. Platinum Packing sought discretionary review from the district
court, which the district court declined to grant. Platinum Packing now timely
appeals the district court’s denial of discretionary review.
      The Appeal Panel decision at issue “involves no pressing question of how
the Settlement Agreement should be interpreted or implemented, but simply
raises the correctness of a discretionary administrative decision in the facts of
a single claimant’s case.” Claimant ID 100212278 v. BP Expl. & Prod., Inc.,
848 F.3d 407, 410 (5th Cir. 2017) (internal quotations omitted). We therefore
AFFIRM.




                                        2